— Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered August 23, 1989, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to an indeterminate term of imprisonment of 4 to 12 years, unanimously affirmed.
Contrary to defendant’s principal claim on appeal, the prosecutor did not use his peremptory challenges in a discriminatory manner. We agree with the trial court that the reasons advanced by the prosecutor for his peremptory challenges of eight African-American prospective jurors were race-neutral, and thus no violation of Batson v Kentucky (476 US 79) was established. As finally constituted, the jury, including alternates, was composed of fourteen persons: nine African-*411Americans, two Latinos, and three whites. Moreover, the jury’s verdict was not against the weight of the evidence (CPL 470.15 [5]). Concur — Carro, J. P., Milonas, Rosenberger, Ellerin and Smith.